897 F.2d 529
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WARNER AMEX CABLE COMMUNICATIONS;  James L. Gray;  VirgilReed;  and Patricia Morrison, Defendants-Appellees.
No. 89-3501.
United States Court of Appeals, Sixth Circuit.
March 7, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge.*

ORDER

2
Plaintiff May moves to certify questions to the Supreme court and for attorney's fees on appeal from the district court's order denying May's motion for relief from judgment in this civil rights case.  42 U.S.C. Secs. 1981, 1982, 1983, and 1985(3) (1982).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
May is a prolific litigant who resides in Cincinnati, Ohio.  The defendants are a cable television company and various company officials.


4
May alleged that the defendants violated his constitutional rights when they allowed a white supremacist organization to recruit members on the public access channel.  The district court dismissed the case, and this court affirmed the dismissal on appeal.  May then filed a Fed.R.Civ.P. 60(b) motion for relief from judgment.  The district court denied the motion, and May appealed.


5
The denial of a Rule 60(b) motion is appealable in and of itself.   Peake v. First Nat'l Bank, 717 F.2d 1016, 1020 (6th Cir.1983).  The standard of review is abuse of discretion;  the appeal does not bring up the underlying judgment for review.


6
After an examination of the Rule 60(b) motion, we conclude that the district court did not abuse its discretion when it denied the motion.


7
May continues to file repeated motions for attorney's fees even though such fees are not allowed to pro se litigants in this circuit.   Wright v. Crowell, 674 F.2d 521, 522 (6th Cir.1982).  Therefore, we shall order this court's clerk's office to refuse to file any similar motions for attorney's fees filed by May pro se.


8
The motions to certify questions and for attorney's fees are denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.  The clerk is also directed not to accept for filing any similar motions as aforesaid.  Double costs are assessed against May for a meritless appeal.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation